Exhibit 10.2

Share Pledge Agreement

THIS SHARE PLEDGE AGREEMENT (this “Agreement”) dated as of October 24, 2016, is
entered into by and between Sohu.com (Game) Limited, an exempted company
incorporated in the Cayman Islands (the “Pledgor”), and Changyou.com Limited, an
exempted company incorporated in the Cayman Islands (the “Secured Party”).

RECITALS:

A. Beijing Sohu New Media Information Technology Co., Ltd. LOGO
[g225911g89x26.jpg] (the “Borrower”), a company organized and existing under the
laws of the People’s Republic of China (the “PRC”) and an affiliate of the
Pledgor, and Beijing AmazGame Age Internet Technology Co., Ltd. LOGO
[g225911g39m41.jpg] (the “Lender”), a company organized and existing under the
laws of the PRC and an indirect wholly-owned subsidiary of the Secured Party,
have entered into a loan agreement, dated as of the date hereof (as amended or
supplemented from time to time, the “Loan Agreement”), pursuant to which the
Borrower may borrow from time to time from the Lender up to an aggregate
principal amount of RMB1,000,000,000 under the Loan Agreement (the “Loan”).

B. It is a condition to the obligations of the Lender to extend the Loan under
the Loan Agreement that the Pledgor execute and deliver to the Secured Party
this Agreement.

C. The Pledgor has directly and indirectly benefited and will directly and
indirectly benefit from the transactions evidenced by and contemplated in the
Loan Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the adequacy, receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I.

Definitions

Section 1.1 Definitions. The following terms have the meanings indicated below:

“Changyou ADS” means an American depositary share of the Secured Party, which
represents two Class A ordinary shares, par value $0.01 per share, of the
Secured Party.

“Collateral” has the meaning specified in Section 2.1 of this Agreement.

“Default” or “Event of Default” means the occurrence of any of the events of
default set forth in Section 1.5.3 of the Loan Agreement.



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Person” means any natural person, firm, company, governmental authority, joint
venture, partnership, association or other entity (whether or not having
separate legal status).

“Pledged Interests” means any or all of the Pledged Shares, all certificates,
instruments, or electronic entries representing or evidencing any or all of the
Pledged Shares, and all dividends, cash, instruments, rights and other property
from time to time received, receivable or otherwise distributed or distributable
in respect of or in exchange for any or all of the Pledged Shares.

“Pledged Shares” means initially 11,386,228 Class B ordinary shares, par value
$0.01 per share, of the Secured Party held by the Pledgor; provided that such
number of the Pledged Shares shall be reviewed by the Secured Party from time to
time and adjusted to such number as is equal to the quotient of (i) the Pledged
Share Determination Amount divided by (ii) the Adjustment Determination Price,
in case and if, during any 10 consecutive trading days, the average closing
price of Changyou ADS on the Nasdaq Global Select Market (the “Decreased Price”)
is equal to or less than (x) 80% of the closing price of Changyou ADS as of the
date of this Agreement, for effecting the first adjustment to the number of the
Pledged Shares, or (y) 80% of the closing price of Changyou ADS as of the date
of the immediately preceding adjustment, for effecting any further adjustments
to the number of the Pledged Shares. The “Pledged Share Determination Amount”
means RMB1,060,000,000 (or approximately US$158.2 million). The “Adjustment
Determination Price” means one-half of the Decreased Price. For the purpose of
calculating the adjusted number of the Pledged Shares hereunder, the RMB to U.S.
dollar exchange rate published as the “parity rate” by the People’s Bank of
China that is in effect on the 10th trading day of such applicable 10-trading
day period shall be used.

“RMB” means Renminbi or Yuan, the legal currency of the PRC.

“UCC” means the Uniform Commercial Code.

ARTICLE II.

Security Interest

Section 2.1 Grant of Security Interest. As collateral security for the prompt
payment and performance in full when due of the Loan (whether at stated
maturity, by acceleration or otherwise) the Pledgor hereby pledges, assigns,
transfers and conveys to the Secured Party as collateral, and grants the Secured
Party a continuing lien on and security interest in, all of the Pledgor’s right,
title and interest in, to and under the Pledged Interests, whether now owned or
hereafter arising or acquired and wherever located (collectively, the
“Collateral”).

 

2



--------------------------------------------------------------------------------

Section 2.2 Recording of Security Interest. The Pledgor will make an entry in
the register of mortgages and charges of the Pledgor in respect of the
Collateral created under this Agreement in accordance with the Companies Law (as
amended) of the Cayman Islands, and deliver to the Secured Party a copy of the
updated register of mortgages and charges of the Pledgor certified by the
registered office of the Pledgor, within ten (10) business days following the
date of the execution of this Agreement. The Pledgor will, from time to time,
promptly make an entry in the register of mortgages and charges of the Pledgor
to reflect any adjustment in the number of the Pledged Shares.

ARTICLE III.

Representations and Warranties

To induce the Lender to enter into the Loan Agreement, the Pledgor represents
and warrants to the Secured Party as follows, each such representation and
warranty being a continuing representation and warranty, surviving until
termination of this Agreement in accordance with the provisions of Section 6.11
of this Agreement:

Section 3.1 Title. The Pledgor is, and with respect to any of the Collateral
acquired after the date hereof, the Pledgor will be, the legal and beneficial
owner of the Collateral free and clear of all claims, liens and encumbrances,
except as provided under this Agreement.

Section 3.2 Organization. The Pledgor is duly organized and validly existing as
a corporation (or other business organization) under the laws of Cayman Islands.

Section 3.3 No Contradiction. The execution, delivery and performance of this
Agreement will not conflict with any organizational or constitutional documents
of the Pledgor or any agreement, instrument or understanding to which the
Pledgor is bound, nor will they violate or conflict with the rights of any third
party or any applicable laws or regulations.

Section 3.4 Pledged Interests.

(a) Duly Authorized and Validly Issued. The Pledged Shares have been validly
issued under the laws of the Cayman Islands, and are fully paid and
non-assessable.

(b) Valid Title; No Liens; No Restrictions. The Pledgor has not sold, granted
any option with respect to, assigned, transferred or otherwise disposed of any
of its rights or interest in or to the Pledged Interests. None of the Pledged
Interests are subject to any contractual or other restrictions upon the pledge
or other transfer of such Pledged Interests, other than those imposed by the
U.S. Securities Act of 1933, as amended (the “Securities Act”), or securities
laws generally.

 

3



--------------------------------------------------------------------------------

Section 3.5 Priority. No financing statement, security agreement or other lien
instrument covering any part of the Collateral is on file in any public office
with respect to any outstanding obligation of the Pledgor, except as may have
been filed in favor of the Secured Party pursuant to this Agreement.

ARTICLE IV.

Covenants

The Pledgor covenants and agrees with the Secured Party, until termination of
this Agreement in accordance with the provisions of Section 6.11 hereof, as
follows:

Section 4.1 Pledged Interests. All certificates or instruments representing or
evidencing the Pledged Interests (including any share certificate representing
the Pledged Shares) or the Pledgor’s rights therein shall be delivered to the
Secured Party promptly upon the Pledgor gaining any rights therein, in suitable
form for transfer by delivery or accompanied by duly executed instruments of
transfer or assignments in blank, all in form and substance reasonably
acceptable to the Secured Party.

Section 4.2 Sale or Encumbrance. The Pledgor shall not sell, convey, transfer or
dispose of, or create, permit or suffer to exist, and shall defend the
Collateral against, any lien or any restriction upon the pledge or other
transfer thereof, and shall defend the Pledgor’s title to and other rights in
the Collateral and the Secured Party’s pledge and collateral assignment of and
security interest in the Collateral against the claims and demands of all
Persons. The Pledgor shall do nothing to impair the rights of the Secured Party
in the Collateral.

Section 4.3 Notification of Lien; Continuing Disclosure. The Pledgor shall
promptly notify the Secured Party in writing of any lien, encumbrance or claim
that has attached to or been made or asserted against any of the Collateral upon
becoming aware of the existence of such lien, encumbrance or claim.

Section 4.4 Covenants Regarding Pledged Interests

(a) Voting Rights and Distributions.

(i) So long as no Default or Event of Default has occurred or is continuing
(both before and after giving effect to any of the actions or other matters
described in clauses (A) or (B) of this sub-paragraph):

 

4



--------------------------------------------------------------------------------

(A) The Pledgor shall be entitled to exercise all voting and other consensual
rights (including, without limitation, the right to give consents, waivers and
ratifications) pertaining to any of the Pledged Interests (including the Pledged
Shares) or any part thereof; provided, however, that no vote may be cast, or
consent, waiver, or ratification given or action taken, that would violate any
provision of this Agreement or of the Loan Agreement, without the prior written
consent of the Secured Party; and

(B) The Pledgor shall be entitled to receive and retain all dividends,
distributions and interest paid in respect to any of the Pledged Interests
(including the Pledged Shares).

(ii) Upon the occurrence and during the continuance of a Default or an Event of
Default:

(A) the Secured Party may elect to repurchase from the Pledgor pursuant to, and
register in the name of the Secured Party such number of the Pledged Shares as
is determined in accordance with Section 5.1 hereof.

(B) All rights of the Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to
Section 4.4(a)(i)(A) and to receive the dividends, interest and other
distributions which it would otherwise be authorized to receive and retain
pursuant to Section 4.4(a)(i)(B) with respect to such number of the Pledged
Shares shall be suspended until such Default or Event of Default no longer
exists.

(C) All dividends, interest and other distributions which are received by the
Pledgor contrary to the provisions of this Section 4.4(a)(ii) shall be received
in trust for the benefit of the Secured Party, shall be segregated from other
funds of the Pledgor and shall be forthwith paid over to the Secured Party as
Collateral in the same form as so received (with any necessary endorsement).

Section 4.5 Further Assurances.

At any time and from time to time, upon the request of the Secured Party, and at
the sole expense of the Pledgor, the Pledgor shall promptly execute and deliver
all such further agreements, documents and instruments and take such further
action as the Secured Party may reasonably deem necessary or appropriate to
(i) record, preserve, ensure the priority, effectiveness and validity of the
Secured Party’s security interest in and pledge and collateral assignment of the
Collateral, including but not limited to assistance with respect to the UCC
filing of the Collateral, (ii) carry out the provisions and purposes of this
Agreement and (iii) to enable the Secured Party to exercise and enforce its
rights and remedies hereunder with respect to any of the Collateral. The Pledgor
agrees to maintain and preserve the Secured Party’s security interest in and
pledge and collateral assignment of the Collateral hereunder and the priority
thereof.

 

5



--------------------------------------------------------------------------------

ARTICLE V.

Rights of Secured Party

Section 5.1 Repurchase of Pledge Shares. Effective only upon the occurrence and
during the continuance of an Event of Default, the Pledgor hereby gives the
Secured Party the power and right on behalf of the Pledgor and in its own name
to repurchase from the Pledgor, after the occurrence and during the continuance
of such Event of Default, upon receipt by the Secured Party of the request of
the Lender and without notice to or the consent of Pledgor, such number of the
Pledged Shares (the “Repurchased Shares”) as is equal to the quotient of (i) the
total amount of the then outstanding balance (including all unpaid principal and
accrued interest thereon) of the Loan which is then due and payable by the
Borrower to the Lender (such total amount, the “Default Loan Amount”), divided
by (ii) the Repurchase Price. The “Repurchase Price” means the lesser of
(x) one-half of the numerical average of the closing prices of one Changyou ADS
on the Nasdaq Global Select Market for the 30 trading days preceding the date of
the execution of this Agreement, or (y) one-half of the numerical average of the
closing prices of one Changyou ADS on the Nasdaq Global Select Market for the 30
trading days preceding the date of such Event of Default. The aggregate
Repurchase Price for the Repurchased Shares shall be made by the Secured Party
to the Pledgor by way of the Secured Party causing the Lender to cancel in full
the Default Loan Amount owed by the Borrower to the Lender. In connection with
such repurchase of the Repurchased Shares, the Pledgor and the Secured Party
hereby acknowledge and agree that the Secured Party will have the right, without
any further action of the Pledgor, to update the register of members of the
Secured Party to reflect such repurchase. For the purpose of calculating the
number of the Repurchased Shares under this Section 5.1, the RMB to U.S. dollar
exchange rate published as the “parity rate” by the People’s Bank of China that
is in effect at the close of the date of such Event of Default shall be used.
For the avoidance of doubt, the Secured Party has the right, but not the
obligation, to repurchase from the Pledgor the Repurchased Shares under this
Section 5.1.

Section 5.2 Performance by the Secured Party. If the Pledgor fails to perform
any covenant or agreement contained in this Agreement, the Secured Party may
(but shall not be obligated to) perform or attempt to perform such covenant or
agreement on behalf of the Pledgor, in which case the Secured Party shall
exercise good faith and make diligent efforts to give the Pledgor prompt prior
written notice of such performance or attempted performance. In such event, the
Pledgor shall, at the request of the Secured Party, promptly pay any reasonable
amount expended by the Secured Party in connection with such performance or
attempted performance to the Secured Party. Notwithstanding the foregoing, it is
expressly agreed that the Secured Party shall not have any liability or
responsibility for the performance (or nonperformance) of any obligation of the
Pledgor under this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE VI.

Miscellaneous

Section 6.1 No Waiver; Cumulative Remedies. No failure on the part of the
Secured Party to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power, or privilege.

Section 6.2 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Pledgor and the Secured Party and their respective
heirs, successors and assigns, except that neither Pledgor nor the Secured Party
may assign any of its rights or obligations under this Agreement without the
prior written consent of the other party.

Section 6.3 Amendment; Entire Agreement. This Agreement and the Loan Agreement
embody the final, entire agreement among the parties hereto and supersede all
prior commitments, agreements, representations and understandings, whether
written or oral, relating to the subject matter hereof and may not be
contradicted or varied by evidence of prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto. There are no unwritten oral
agreements among the parties hereto. The provisions of this Agreement may be
amended or waived only by an instrument in writing signed by the parties hereto.

Section 6.4 Notices. All notices, requests, demands, consents and other
communications (the “Notices”) required to be given by any party to the other
party shall be in writing and delivered by hand delivery express courier or
email to the applicable party at the physical or email address stated below:

 

if to the Pledgor:   Sohu.com (Game) Limited   Address:    SOHU.com Media Plaza
     Block 3, No.2 Kexueyuan South Road      Haidian District, Beijing 100190,
P.R. China   Email: Joannalu@sohu-inc.com if to the Secured Party:    
Changyou.com Limited   Address:    Changyou Creative Industrial Park      65
Bajiao East Road, Shijingshan District      Beijing 100043, P.R. China   Email:
jasminezhou@cyou-inc.com

 

7



--------------------------------------------------------------------------------

or, as to each party hereto, at such other physical or email address as is
designated by such party in a notice to the other party containing the new
information in the same format as the information set out above and complying as
to delivery with the terms of this Section 6.4.

Section 6.5 Governing Law; Dispute Resolution.

(a) The validity of this Agreement, the construction, interpretation, and
enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed in accordance with the laws of the Cayman Islands, without
regard for principles of conflicts of laws.

(b) Arbitration.

(i) Any dispute, controversy or claim arising out of, in connection with or
relating to this Agreement (or the interpretation, breach, termination or
validity thereof) shall be resolved through arbitration. A dispute may be
submitted to arbitration upon the request of any party hereto with written
notice to the other party (the “Arbitration Notice”).

(ii) The arbitration shall be conducted in Hong Kong and administered by the
Hong Kong International Arbitration Centre (the “HKIAC”) under the UNCITRAL
Arbitration Rules in force at the time of the initiation of the arbitration.
There shall be three arbitrators. The claimant to the dispute shall collectively
choose one arbitrator, and the respondent shall collectively choose one
arbitrator, within 30 days after the delivery of the Arbitration Notice to the
other party. Both arbitrators shall agree on the third arbitrator within 30 days
of their appointment. If any of the members of the arbitral tribunal have not
been appointed within 30 days after the Arbitration Notice is given, the
relevant appointment shall be made by the Secretary General of the HKIAC. The
arbitration shall be conducted in English.

(iii) Each party shall cooperate with the other in making full disclosure of and
providing complete access to all information and documents requested by the
other in connection with such arbitration proceedings, subject only to any
doctrine of legal privilege or any confidentiality obligations binding on such
party.

(iv) The costs of arbitration shall be borne by the losing party, unless
otherwise determined by the arbitration tribunal.

 

8



--------------------------------------------------------------------------------

(v) When any dispute occurs and when any dispute is under arbitration, except
for the matters in dispute, the parties shall continue to fulfill their
respective obligations and shall be entitled to exercise their rights under this
Agreement.

(vi) The award of the arbitration tribunal shall be final and binding upon the
parties, and the prevailing party may apply to a court of competent jurisdiction
for enforcement of such award.

(vii) Any party shall be entitled to seek preliminary injunctive relief from any
court of competent jurisdiction pending the constitution of the arbitration
tribunal.

Section 6.6 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

Section 6.7 Survival of Representations and Warranties. All representations and
warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the execution and delivery of this Agreement, and no
investigation by Secured Party shall affect the representations and warranties
or the right of Secured Party to rely upon them.

Section 6.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 6.9 Severability. Any provision of this Agreement which is determined by
a court of competent jurisdiction to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

Section 6.10 Construction. The Pledgor and the Secured Party acknowledge that
each of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel and that
this Agreement shall be construed as if jointly drafted by the Pledgor and the
Secured Party.

Section 6.11 Termination. If all of the Loan has been paid and performed in full
and all commitments to extend credit or other credit accommodations under the
Loan Agreement have been terminated, the Secured Party shall execute and deliver
to the Pledgor a proper instrument or instruments acknowledging the release and
termination of the security interests created by this Agreement, and shall duly
assign and deliver to the Pledgor (without recourse and without any
representation or warranty) any of the Collateral as may be in the possession of
Secured Party and has not previously been applied pursuant to this Agreement.

 

9



--------------------------------------------------------------------------------

Section 6.12 Consistent Application. The rights and duties created by this
Agreement shall, in all cases, be interpreted consistently with, and shall be in
addition to (and not in lieu of), the rights and duties created by the Loan
Agreement.

Section 6.13 Continuing Lien. The security interest in the Collateral granted
under this Agreement shall be a continuing security interest in every respect
(whether or not the outstanding balance of the Loan is from time to time
temporarily reduced to zero) and the Secured Party’s security interest in the
Collateral as granted herein shall continue in full force and effect for the
entire duration that the Loan Agreement remains in effect and until all of the
Loan is repaid and discharged in full, and no commitment (whether optional or
obligatory) to extend any credit under the Loan Agreement remains outstanding.

[Signature Page follows.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

PLEDGOR: SOHU.COM (GAME) LIMITED By:   Sohu.com Limited, its sole Director By:  

 /s/ Charles Zhang

Name: Charles Zhang Title:   Director SECURED PARTY: CHANGYOU.COM LIMITED By:  

 /s/ Dewen Chen

Name: Dewen Chen Title:   Chief Executive Officer

 

11